Citation Nr: 0115689	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  99-22 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than August 25, 1995 
for service connection for lumbar disk disease with left leg 
weakness and left hip symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to 
August 1969, and from January 1991 to March 1991.

This appeal arises from a September 1997, Department of 
Veterans Affairs Regional Office (VARO), Louisville, Kentucky 
rating decision, which, in pertinent part, denied the 
appellant entitlement to an effective date earlier than 
August 25, 1995 for service connection for lumbar disk 
disease with left leg weakness and left hip symptoms, 
evaluated as 60 percent disabling.


FINDINGS OF FACT

1.  On August 25, 1995, VARO first received correspondence in 
which the appellant requested service connection for a back 
disability as the result of an injury during service; this is 
the date that was subsequently assigned as the effective date 
for a grant of service connection and award of compensation 
for lumbar disk disease with left leg weakness and left hip 
symptoms.

2.  VARO was not in possession of any communication/evidence 
between March 1991 and August 25, 1995 that can reasonably be 
construed as a formal or informal claim of entitlement to VA 
compensation benefits based on lumbar disk disease.


CONCLUSION OF LAW

The legal criteria for an effective date earlier than August 
25, 1995 for service connection for lumbar disk disease with 
left leg weakness and left hip symptoms have not been met. 38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in March 1997, VARO granted the 
appellant's claim for service connection for lumbar disk 
disease with left leg weakness and left hip symptoms.  In so 
doing, VARO used the appellant's August 25, 1995 claim for 
entitlement to service connection.  In support of his claim 
for service connection, the appellant reported that an MRI 
and EMG had revealed that symptoms, previously claimed as a 
result of a hip disability, were in fact due to a back 
disability. 

As a preliminary matter, the Board finds that VARO has met 
its duty to assist the appellant in the development of his 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The appellant and his 
representative have been provided notice of the information 
required to substantiate his claim by virtue of the Statement 
of the Case issued during the pendency of this appeal.  VARO 
has also made reasonable efforts to obtain relevant records 
adequately identified by the appellant and, in fact, it 
appears that all evidence identified by the appellant 
relative to his appeal has been obtained and associated with 
his claims folder.  Further, VA examinations pending the 
initial grant of service connection for a back disability 
were provided in November 1996, December 1996, and February 
1997. 

Service medical records reveal that the appellant was treated 
for left low back pain in March 1991 following an injury a 
month earlier.  The appellant also reported that pain 
radiated to his left hip, that he had a burning with 
urination of 6 weeks duration, and that he had a history of a 
kidney stone.  The assessment was of suspected lumbar strain, 
doubtful kidney stone.  The appellant was seen later that 
month for complaints of left hip pain with a popping 
sensation.  The impression included to rule out degenerative 
disc, and a follow up was to be performed after x-rays were 
obtained.  However, no further treatment referable to the 
appellant's back was indicated and an April 1991 statement of 
medical examination and duty status indicated that the 
appellant injured his left hip while performing operator 
maintenance on a tank in February 1991.  No military 
separation examination is of record.

The appellant filed for service-connection for a left hip 
disability in March 1992, and VARO denied his claim in a July 
1993 rating decision.  He was notified of the denial of his 
claim in a July 1993 letter.  A notice of disagreement was 
not filed.

VA treatment records reveal that the appellant continued to 
report complaints of left hip pain with radiating numbness, 
and to provide a history of a left hip and pelvic injury 
during service.  March 1994 x-rays of his left hip and pelvis 
revealed no evidence of bony or soft tissue abnormalities.  
The hip joint space was normal bilaterally.  The impression 
was of a normal pelvis.  

In a statement received at VARO on August 25, 1995, the 
appellant reported that he had undergone an electromyograph 
(EMG) and a magnetic resonance imaging study (MRI) and that 
"[n]ow they tell me it is my back that is causing my pain 
and numbness problems in my legs."  Subsequently submitted 
VA treatment records revealed that an assessment of probable 
left herniated nucleus pulposus (HNP) L5/S1 was assessed on 
August 1, 1995, and an MRI and EMG were ordered.  A left HNP 
at L5/S1 was confirmed, and the appellant underwent a left 
L5/S1 lumbar micro diskectomy in October 1995.

VARO granted the appellant's claim for entitlement to a back 
disability in a March 1997 rating decision, evaluated as 60 
percent disabling, effective August 25, 1995, the date of 
receipt of his claim for service connection.  In January 
1998, at the time of his hearing on appeal regarding other 
issues, the appellant expressed disagreement with the 
assigned effective date, arguing that he had had a back 
disability since service and that he was entitled to 
compensation back to the date of his original service 
connection claim.  The appellant contends, in essence, that 
his claim for service connection for a left hip disability 
should have been construed as a claim for a back disability 
since it was ultimately found that a back disability caused 
his left hip pain.

In general, RO decisions which are unappealed become final. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  VARO's July 1993 rating 
decision is final.

Regarding the appellant's assertion that the effective date 
of his award for service connection for a back disability 
should be earlier based on his claim for service connection 
for a left hip disability, the Board notes that a final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  38 
C.F.R. § 3.104(a) (2000).  Previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(2000).  

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(a),(b)(1) (West 1991), which provides that the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release. See also 38 C.F.R. § 
3.400(b)(2) (2000) (to the same effect). Otherwise, in cases 
where the application is not filed until more than one year 
from release of service, the effective date will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later. Id.

The appellant contends, in essence, that his symptomatology 
has been present since service and that he has continued to 
seek service connection for a left hip disability which has 
been determined to be caused by his lumbar disk disease, thus 
warranting an earlier effective date for the grant of service 
connection.

As explained above, VARO's July 1993 decision is final.  
Nothing was filed by the appellant regarding lumbar disk 
disease until his claim was received at VARO on August 25, 
1995.  Thus, the effective date of service connection for 
lumbar disk disease with left leg weakness and left hip 
symptoms can in no case be prior to August 25, 1995. 

In this case, service connection for lumbar disk disease with 
left leg weakness and left hip symptoms was granted based on 
an original claim filed in August 1995.  As mentioned, the 
effective date of an award based on a claim for service 
connection shall be the day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  The currently assigned 
effective date is August 25, 1995, based on VARO's receipt of 
the veteran's claim for service connection for a back 
disability filed several years after his military separation.

ORDER

An effective date prior to August 25, 1995 for the grant of 
service connection for lumbar disk disease with left leg 
weakness and left hip symptoms is denied.




		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 


